




PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT
This Award Agreement (the “Agreement”) is entered into as of November 18, 2014
by and between Electro Scientific Industries, Inc., an Oregon corporation
(the “Company”), and __________________ (“Recipient”), for the grant of
restricted stock units with respect to the Company’s Common Stock (“Common
Stock”). By accepting this award Recipient agrees to be bound by the terms and
conditions of this Agreement.
On November 18, 2014, the Compensation Committee of the Company’s Board of
Directors made a restricted stock units award to Recipient pursuant to the
Company’s 2004 Stock Incentive Plan (the “Plan”). The award is intended to
qualify as performance-based compensation under Section 162(m) of the Internal
Revenue Code of 1986. Recipient desires to accept the award subject to the terms
and conditions of this Agreement.
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following:
1.Grant and Terms of Restricted Stock Units. The Company grants to Recipient
under the Plan _______ restricted stock units, subject to the adjustments,
restrictions, terms and conditions set forth in this Agreement.


(a)Rights under Restricted Stock Units. A restricted stock unit (an “RSU”)
represents the unsecured right to require the Company to deliver to Recipient
one share of Common Stock for each RSU. The number of shares of Common Stock
deliverable with respect to each RSU is subject to adjustment as determined by
the Board of Directors of the Company as to the number and kind of shares of
stock deliverable upon any merger, reorganization, consolidation,
recapitalization, stock dividend, spin-off or other change in the corporate
structure affecting the Common Stock generally.
 
(b)Vesting. The RSUs issued under this Agreement shall initially be 100%
unvested and subject to forfeiture as set forth below.


(i)Except as set forth in Section 1(d), if Recipient ceases to be employed by
the Company for any reason or for no reason prior to the end of the Company’s
2017 fiscal year, the unvested RSUs shall be forfeited to the Company.


(ii)To the extent that the number of RSUs first specified above are reduced in
accordance with Section 1(b)(iii) and except as provided in Section 1(d), the
reduction shall be forfeited to the Company. The extent to which any Performance
Goal is achieved, if at all, shall be determined by a date that is no later than
December 31, 2017 (the “Determination Date”). Nothing contained in this
Agreement shall confer upon Recipient any right to be employed by the Company or
to continue to provide services to the Company or to interfere in any way with
the right of the Company to terminate Recipient’s services at any time for any
reason, with or without cause.


(iii)The RSUs shall be earned based on one “Performance Goal,” as follows:


(A)the RSUs will be earned based on the Company’s fiscal 2017 revenue in
accordance with the following: vesting starts at revenue of $225 million and
RSUs vest linearly up to revenue of $275 million, at which level 100% vesting
occurs. Additional RSUs vest linearly based on revenue between $275 million and
$385 million, at which level 200% vesting occurs. Vesting shall not exceed 200%.
No amount shall be earned if revenue is less than $225 million.


(B)Notwithstanding (A) above, no RSUs shall vest if the Company’s fiscal 2017
OIBT is less than 2%. “OIBT” means the operating income of the Company on a
consolidated basis determined in accordance with GAAP, adjusted to exclude stock
compensation expense, variable pay, purchase accounting and other one-time
charges, as a percentage of revenue.


(C)The number of RSUs determined pursuant to this Section 1(b)(iii) shall vest
on the last day of fiscal 2017, subject to Section 1(b)(i). Except as provided
in Section 1(d), any RSUs that are not vested at that time shall be forfeited.






--------------------------------------------------------------------------------




(c)Delivery Date. Except as set forth in Section 1(d)(iv), the delivery date for
shares of Common Stock with respect to RSUs earned subject to this Agreement
shall be as soon as practicable on or after the end of the fiscal 2017, but in
no event later than December 31, 2017.


(d)Proration upon Termination for Certain Reasons Prior to End of Performance
Period; Treatment on Change in Control.


(i)Proration on Death or Total Disability. If Recipient ceases to be an employee
of the Company prior to the end of fiscal 2017 by reason of Recipient’s death or
total disability, the RSUs shall not be forfeited under Section 1(b)(i) and the
following shall apply:


(1)The number of RSUs Recipient would otherwise be entitled to receive pursuant
to Section 1(b)(iii) if Recipient were employed through the end of fiscal 2017
(the “Base Payout”) shall be reduced to a number determined by multiplying the
Base Payout by a percentage calculated by dividing the number of months elapsed
from the beginning of the Company’s fiscal year 2015 to the date of termination
of employment (rounded down to the whole month) by 36 (the “Pro Rata
Percentage”). RSUs that exceed the reduced number shall be forfeited to the
Company.


(2)The shares of Common Stock with respect to RSUs determined under (1) shall be
delivered as soon as practicable on or after the end of fiscal 2017, but in no
event later than December 31, 2017.


(3)The term “total disability” means a medically determinable mental or physical
impairment that is expected to result in death or has lasted or is expected to
last for a continuous period of 12 months or more and that, in the opinion of
the Company and two independent physicians approved by the Company, causes
Recipient to be unable to perform his or her duties as an employee, director,
officer or consultant of the Company and unable to engage in any substantial
gainful activity. Total disability shall be deemed to have occurred after both
of the following have occurred:


(A)The two independent physicians have furnished their written opinion of total
disability to the Company; and


(B)The Company has reached an opinion of total disability.


(ii)Double Trigger Acceleration on Change in Control.


(1)The number of unvested RSUs Recipient would otherwise be entitled to receive
pursuant to Section 1(b)(iii) if Recipient were employed through the end of
fiscal 2017 shall immediately vest (provided, however, that if vesting occurs
pursuant to this Section 1(d)(ii) during or prior to fiscal 2017 it will be
conclusively presumed that the Performance Goal would have been at the 100%
vesting level for each such unfinished fiscal year) if a Change in Control (as
defined below) occurs and either:


(A)at any time after the Change in Control and on or before the first
anniversary of the Change in Control, (i) the Recipient’s employment is
terminated by the Company (or its successor) without Cause (as defined below),
or (ii) the Recipient’s employment is terminated by the Recipient for Good
Reason (as defined below); or


(B)at any time after the Change in Control the Company or the surviving or
acquiring entity terminates this Agreement and all similar agreements, including
because the achievement of the Performance Goal becomes reasonably unable to be
determined;


Notwithstanding the foregoing, the RSUs may also immediately vest in connection
with a sale of the Company as provided in Section 1(d)(iii) below.
(2)For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:


(A)At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;




--------------------------------------------------------------------------------




(B)Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding Common Stock of the Company;


(C)A consolidation, merger or plan of exchange involving the Company (“Merger”)
as a result of which the holders of outstanding securities of the Company
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the surviving corporation or a parent corporation of the surviving
corporation immediately after the Merger, disregarding any Voting Securities
issued to or retained by such holders in respect of securities of any other
party to the Merger; or


(D)A sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.


(3)For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s reasonably assigned
duties with the Company (or its successor) (other than any such failure
resulting from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Recipient by the Company (or its
successor) which specifically identifies the manner in which the Company (or its
successor) believes that the Recipient has not substantially performed the
Recipient’s duties, (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company (or its successor), or (c)
the commission of an act by Recipient, or the failure of Recipient to act, which
constitutes gross negligence or gross misconduct. No act, or failure to act,
shall be considered “willful” if the Recipient reasonably believed that the
action or omission was in, or not opposed to, the best interests of the Company
(or its successor).


(4)For purposes of this Agreement, “Good Reason” shall mean:


(A)the assignment of a different title, job or responsibilities that results in
a decrease in the level of responsibility of the Recipient after the Change in
Control when compared to the Recipient’s level of responsibility for the
Company’s operations prior to the Change in Control; provided that Good Reason
shall not exist if the Recipient continues to have the same or a greater general
level of responsibility for Company operations after the Change in Control as
the Recipient had prior to the Change in Control even if the Company operations
are a subsidiary or division of the surviving company,


(B)a reduction in the Recipient’s base pay as in effect immediately prior to the
Change in Control,


(C)a material reduction in total benefits available to the Recipient under cash
incentive, stock incentive and other employee benefit plans after the Change in
Control compared to the total package of such benefits as in effect prior to the
Change in Control, or


(D)the Recipient is required to be based more than 50 miles from where the
Recipient’s office is located immediately prior to the Change in Control except
for required travel on company business to an extent substantially consistent
with the business travel obligations which the Recipient undertook on behalf of
the Company prior to the Change in Control.


(iii)Sale of the Company. If there shall occur a merger, consolidation or plan
of exchange involving the Company pursuant to which the outstanding shares of
Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then, as determined by the Committee or the Board of Directors,
either:


(1)the unvested RSUs shall be converted into restricted stock units for stock of
the surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares subject thereto to be conclusively determined by the
Committee, taking into account the relative values of the companies involved in
the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by the former holders of the
Company’s Common Stock following the applicable transaction, and disregarding
fractional shares, with the dates for vesting of RSUs and delivery of shares of
Common Stock unchanged;




--------------------------------------------------------------------------------




(2)the unvested RSUs shall be converted into a cash payment obligation of the
surviving or acquiring corporation in an amount equal to the proceeds a holder
of the underlying shares would have received in proceeds from such transaction
with respect to those shares; or


(3)all of the unvested RSUs shall immediately vest and all underlying shares
shall be delivered simultaneously with the closing of the applicable transaction
such that the Recipient will participate as a shareholder in receiving proceeds
from such transaction with respect to those shares.


(iv)Delivery Date. For purposes of Section 1(d)(ii) or (iii), the delivery date
for shares of Common Stock with respect to RSUs shall be as soon as practicable
on or after the vesting described in such sections.


(e)Forfeiture of RSUs on Other Terminations of Employment. If Recipient ceases
to be an employee of the Company for any reason that does not result in
acceleration or payment pursuant to Section 1(d), Recipient shall immediately
forfeit all outstanding but unvested RSUs granted pursuant to this Agreement and
Recipient shall have no right to receive the related Common Stock.


(f)Restrictions on Transfer and Delivery on Death. Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs. Recipient
may designate beneficiaries to receive stock if Recipient dies before the
delivery date by so indicating on Exhibit A, which is incorporated into and made
a part of this agreement. If Recipient fails to designate beneficiaries on
Exhibit A, the shares will be delivered to Recipient’s estate.


(g)Reinvestment of Dividend Equivalents. On each date on which the Company pays
a dividend on a share of Common Stock with respect to an RSU, the number of RSUs
subject to this Agreement shall be increased by a number equal to the number of
whole or fractional shares of Common Stock with a value equal to the value of
the dividends that would have been paid on the stock deliverable pursuant to the
RSUs (if such shares were outstanding), divided by the closing stock price on
the dividend payment date. If the vesting date for any RSUs subject to this
Agreement occurs within seven business days of the payment date for a dividend,
the Company, at its option, may elect to pay to Recipient cash, net of
withholding, equal to the cash dividend payable on the RSUs which so vest in
lieu of increasing the number of RSUs subject to this Agreement.


(h)Delivery on Delivery Date. On the delivery date the Company shall deliver to
Recipient a certificate for the number of shares of Common Stock represented by
all RSUs having a delivery date on the same date, rounded down to the whole
share. No fractional shares of Common Stock shall be issued. The Company shall
pay to Recipient in cash an amount equal to the value of any fractional shares
that would otherwise have been issued, valued as of the delivery date. If shares
or cash are to be delivered on a particular date, the shares or cash shall be
deemed delivered on that date for purposes of compliance with the terms of this
Agreement if the cash or shares are actually delivered within 45 days after the
specified date as determined in the Company’s discretion with the Recipient
having no right to determine the delivery date. Recipient shall not have any
right to determine or direct the date of actual delivery; provided however, that
delivery required to be made in no event later than December 31 of the calendar
year in which the Performance Period ends must be made on or before such date.


(i)Recipient’s Rights as Shareholder. Recipient shall have no rights as a
shareholder with respect to the RSUs or the shares underlying them until the
Company delivers the shares to Recipient on the delivery date.


(j)Tax Withholding. Recipient acknowledges that, not later than the actual
delivery date, the value of delivered shares of Common Stock will be treated as
ordinary compensation income for federal and state income and FICA tax purposes,
and that the Company will be required to withhold taxes on this income amount.
The Company will notify Recipient of the required withholding amount.
Concurrently with or prior to the delivery of the certificate referred to in
Section 1(h), Recipient shall pay to the Company the required withholding amount
in cash or, at the election of Recipient (which election must be made on or
before the vesting date), by surrendering to the Company for cancellation shares
of the Company’s Common Stock to be delivered with respect to the RSUs or other
shares of the Company’s Common Stock valued at the closing market price for the
Company’s Common Stock on the vesting date. If Recipient pays the withholding
amount in shares of Common Stock, the Company shall pay to Recipient in cash the
amount of any resulting over payment.


(k)Section 409A. The award made pursuant to this Agreement shall be interpreted
in accordance with Section 409A and Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance issued after the grant of the award. For example, notwithstanding
anything to the contrary in this Agreement, (i) a termination of employment
shall be determined with respect to standards for “separation from service”
within the meaning of applicable regulations; (ii) the provisions described in
Sections 1(d)(ii)(1)(B), 1(d)(iii)(2) and 1(d)(iii)(3) shall apply only if such
events qualify as a “termination or liquidation of the plan” within the meaning
of Treas. Reg. § 1.409A‑3(j)




--------------------------------------------------------------------------------




(4)(ix); and the provision described in Section 1(d)(iii)(1) shall apply only if
such events qualify as a “change of control event” within the meaning of Treas.
Reg. § 1.409A-3(i)(5)(i).


(i)Notwithstanding any provision of the award to the contrary, the Company may
adopt such amendments to the award or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(1) exempt the award from the application of Section 409A or preserve the
intended tax treatment of the benefits provided with respect to the award, or
(2) comply with the requirements of Section 409A.


(ii)If an amount is determined to be subject to applicable provisions of Section
409A of the Code, payment in connection with termination of employment for a
reason other than death may not start or be made to Recipient if the Company
determines Recipient is a “key employee” as defined in Section 416(i) of the
Code, without regard to Section 416(i)(5) of the Code, before the date which is
six months after the date of termination, notwithstanding any other provisions
for time of payment in this Agreement, if such delay in payment is necessary to
comply with Section 409A of the Code. The Company may determine that Recipient
is a key employee in the event of doubt or to avoid impractical efforts or
expense to make an exact determination of key employees. Recipient shall have no
claim, rights or remedy if the determination is not correct.


2.Miscellaneous.


(a)Entire Agreement; Amendment. This Agreement and the Plan (including without
limitation Section 17 thereof) constitute the entire agreement of the parties
with regard to the subjects hereof and may be amended only by written agreement
between the Company and the Recipient.


(b)Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to
Electro Scientific Industries, Inc., Attention: Corporate Secretary, at its
principal executive offices or to the Recipient at the address of Recipient in
the Company’s records, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.


(c)Rights and Benefits. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the restrictions on transfer of this Agreement, be binding upon the
Recipient’s heirs, executors, administrators, successors and assigns.


(d)Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.


(e)Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.


ELECTRO SCIENTIFIC INDUSTRIES, INC.




By:___________________________________                        
Authorized Officer










--------------------------------------------------------------------------------






EXHIBIT A
DESIGNATION OF BENEFICIARY


Name _____________________________        Social Security Number ____-___-_____


I designate the following person(s) to receive any restricted stock units
outstanding upon my death under the Performance-Based Restricted Stock Units
Award Agreement with Electro Scientific Industries, Inc.:


Primary Beneficiary(ies)


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.
Secondary Beneficiary(ies)
In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):
Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


Name________________________        Social Security Number ____-___-_____
Birth Date ____________________        Relationship ________________________
Address__________________________        City__________ State____ Zip ________


If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.
This designation revokes and replaces all prior designations of beneficiaries
under the Performance-Based Restricted Stock Units Award Agreement.
______________________________        Date signed: ___________________, 20___
Signature




